Per Curiam.

Plaintiffs-appellants in the above-entitled case filed a motion to strike the answering brief of defendants-appellees, or designated portions thereof, upon the ground of failure thereof to comply with the rules of this *617Supreme Court, particularly Rule 3. Plaintiffs-appellants also, with permission, filed a brief, “PART I” of which is in support of the motion and “PART IP’ thereof is designated their closing brief.
G. Nils Tavares and Edward Berman for plaintiffs-appellants, for the motion (also on the reply brief; Edward Berman on the opening brief.).
Morio Omori and A. William Barlow for defendantsappellees, contra (A. William Barlow on the brief.).
Oral argument was had and heard on the said motion on June 23, 1958.
IJpon consideration of the aforesaid motion and the arguments had thereon, we reserve our ruling on the objection to the answering brief of the defendants-appellees upon the ground of noncompliance thereof with the rules of this court, particularly Rule 3, inasmuch as the plaintiffs-appellants have already replied to that answering brief. However, if upon arguments on the merits of the appeal it is found that there are references in the said answering brief which are not predicated upon the record properly before this court, such matters will not be considered.
We are of the opinion that the objection of the plaintiffs-appellants concerning the scope of judicial notice to be taken of the record and proceedings in equity number 5784 and equity number 5890 is meritorious and we limit the scope of judicial notice thereof to the pleadings, decision and judgment in each of said equity matters. (Territory v. Howell, 25 Haw. 320, 324.)